Citation Nr: 1444732	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia



THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-connected bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1962 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision by the RO.

In his VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  In August 2014, VA sent a letter to the Veteran to inform him of the status of his hearing request.  

The Veteran returned the letter to the VA, selecting to cancel his hearing request and asked that his claim be forward to the Board.  The Board thus finds that the Veteran's hearing request is withdrawn.

The Board notes that the May 2011 rating decision and Supplemental Statement of the Case applied the speech discrimination scores from the February 2010 VA examination of 66 percent for the right ear and 94 percent on the left in assigning an increased rating of 10 percent for the service-connected bilateral hearing loss disability.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for a rating higher than 10 percent for the service-connected bilateral hearing loss disability.

The Veteran last underwent a VA audiological examination in February 2010.  To the extent that these examination findings do not reflect current severity of the service-connected hearing disability, VA's duty to assist requires that a new examination be afforded to the Veteran.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Because there may have been a change in the Veteran's condition, the Board finds that an audiological examination is needed to fully and fairly evaluate the Veteran's claim for increase.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The RO also should obtain copies of any outstanding records referable to treatment rendered the Veteran for his service-connected bilateral hearing loss disability since 2010.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to contact the Veteran in order to obtain copies of any outstanding records referable to treatment rendered for his service-connected bilateral hearing loss disability since 2010 and associate them with the claims file.

The Veteran should be notified that he may submit medical evidence or treatment records to support his claim.

2.  The AOJ then should have the Veteran scheduled for a VA audiometric examination to determine the current severity of the service-connected bilateral hearing loss.  

The claims folder must be made available to the examiner for review in connection with the examination.

The examination should be conducted without the use of hearing aids.  It should include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  

For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



